Exhibit BYLAWS OF POMEROY IT SOLUTIONS, INC. (f/k/a Pomeroy Computer Resources, Inc.) ARTICLE I STOCKHOLDERS Section 1.Place of Stockholders' Meetings. All meetings of the stockholders of the Corporation shall be held at such place or places, within or outside the State of Delaware, as may be fixed by the Board of Directors from time to time or as shall be specified in the respective notices thereof. Section 2.Date, Hour and Purpose of Annual Meetings of Stockholders. Annual Meetings of Stockholders shall be held on such day and at such time as the Directors may determine from time to time by resolution, at which meeting the stockholders shall elect, by a plurality of the votes cast at such election, a Board of Directors, and transact such other business as may properly be brought before the meeting. If for any reason a Board of Directors shall not be elected at the Annual Meeting of Stockholders, or if it appears that such Annual Meeting is not held on such date as may be fixed by the Directors in accordance with the provisions of the Bylaws, then in either such event the Directors shall cause the election to be held as soon thereafter as convenient. Section 3.Special Meetings of Stockholders. Special meetings of the stockholders, or of any class or series thereof entitled to vote, unless otherwise provided by law, may be called only by the Chairman or by the Board of Directors pursuant to a resolution approved by a majority of the then authorized number of Directors of the Corporation (as determined by these Bylaws). Section 4.Notice of Meetings of Stockholders. Except as otherwise expressly required or permitted by the laws of Delaware, not less than ten days nor more than sixty days before the date of every stockholders' meeting the Secretary shall give to each stockholder of record entitled to vote at such meeting written notice stating the place, day and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Such notice, if mailed, shall be deemed to be given when deposited in the United States mail, with postage thereon prepaid, addressed to the stockholder at the post office address for notices to such stockholder as it appears on the records of the Corporation. An Affidavit of the Secretary or an Assistant Secretary or of a transfer agent of the Corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. Section 5.Quorum of Stockholders. (a)Unless otherwise provided by the laws of Delaware, at any meeting ofthe stockholders the presence in person or by proxy of stockholders entitled to casta majority of the votes thereat shall constitute a quorum. (b)At any meeting of the stockholders at which a quorum shall be present, a majority of those present in person or by proxy may adjourn the meeting from time to time without notice other than announcement at the meeting.In the absence of a quorum, the officer presiding thereat shall have power to adjourn the meeting from time to time until a quorum shall be present. Notice of any adjourned meeting other than announcement at the meeting shall not be required to be given, except as provided in paragraph (d) below and except where expressly required by law. (c)At any adjourned meeting at which a quorum shall be present, anybusiness may be transacted which might have been transacted at the meetingoriginally called, but only those stockholders entitled to vote at the meeting asoriginally noticed shall be entitled to vote at any adjournment or adjournmentsthereof, unless a new record date is fixed by the Board of Directors. (d)If an adjournment is for more than thirty days, or if after theadjournment a new record date is fixed for the adjourned meeting, a notice of theadjourned meeting shall be given to each stockholder of record entitled to vote atthe adjourned meeting. Section 6.Chairman and Secretary of Meeting. The Chairman, or in his absence, the Vice-Chairman, or in his absence, the President, or in his absence, any Vice-President, shall preside at meetings of the stockholders. The Secretary shall act as secretary of the meeting, or in his absence an Assistant Secretary shall act, or if neither is present, then the presiding officer shall appoint a person to act as secretary of the meeting. Section 7.Voting by Stockholders. Except as may be otherwise provided by the laws of Delaware, the Certificate of Incorporation or by these Bylaws, at every meeting of the stockholders, each stockholder shall be entitled to one vote for each share of stock eligible for voting rights standing in his name on the books of the Corporation on the record date for the meeting. At any meeting at which a quorum is present, all elections and questions shall be decided by the vote of a majority in interest of the stockholders present in person or represented by proxy and entitled to vote at the meeting, except when a greater proportion is expressly required by the laws of Delaware, the Certificate of Incorporation or these Bylaws, in which case such provision shall govern and control the decision of such question. Written ballots shall not be required for voting on any matter unless ordered by the chairman of the meeting. Section 8.Proxies.
